    Case 2:18-cv-09491-FMO-AS Document 16 Filed 01/16/19 Page 1 of 1 Page ID #:74

  NAME, ADDRESS, AND TELEPHONE NUMBER OF A TTORNEY(S)
  OR OF PARTY APPEARING IN PRO PER

  Joe H. Tuffaha (SBN 253723)
  Prashanth Chennakesavan (SBN 284022)
  L TL Attorneys LLP
  300 S. Grand Ave., 14th FL
  Los Angeles, CA 90071
  (213) 612-8900




  A TTORNEY(S) FOR:   Defendants
                                               UNITED STATES DISTRICT COURT
                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                              CASE NUMBER:
 MATTHEW PLISKIN, AS TRUSTEE OF THE
 ICPW NEV ADA TRUST                                                                             2:18-cv-09491 FMO (ASx)
                                                              Plaintiff(s),
                                     v.

ROBERT GOLDSTEIN and DRG                                                                      CERTIFICATION AND NOTICE
STRATEGIC, LLC d/b/a MERIDIAN GLOBAL                                                            OF INTERESTED PARTIES
                                                             Defendant(s)                            (Local Rule 7.1-1)


TO:        THE COURT AND ALL PARTIES OF RECORD:

The undersigned, counsel of record for                                     Defendants
or party appearing in pro per, certifies that the following listed party (or parties) may have a pecuniary interest in
the outcome of this case. These representations are made to enable the Court to evaluate possible disqualification
or recusal.

                (List the names of all such parties and identify their connection and interest. Use additional sheet if necessary.)

                               PARTY                                                   CONNECTION I INTEREST
Matthew Pliskin, as Trustee of the ICPW Nevada Trust                          Plaintiff
Robert Goldstein                                                              Defendant
DRG Strategic, LLC d/b/a Meridian Global                                      Defendant




           January 16, 2019                                Isl Joe Tuffaha
          Date                                             Signature


                                                           Attorney of record for (or name of party appearing in pro per):

                                                            Defendants



CV-30 (05/13)                                           NOTICE OF INTERESTED        PARTIES
